Citation Nr: 1324513	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-03 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling for the period from October 12, 2011 to January 28, 2012.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for myasthenia gravis, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent disability evaluation, effective July 12, 2007.  This rating decision also denied the Veteran's claims for service connection for erectile dysfunction, sleep apnea and myasthenia gravis.  

During the pendency of the Veteran's appeal, and specifically in a May 2010 rating action, the RO increased the disability evaluation for the service-connected PTSD to 70 percent, effective from December 28, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran did not express satisfaction with this grant and the issue of entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling prior to December 28, 2009, and 70 percent disabling after December 28, 2009, remained on appeal.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C., and one was scheduled for September 2011.  As the Veteran did not appear for the hearing and did not offer an explanation as to why he failed to do so, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

In the October 2011 decision, the Board evaluated the Veteran's PTSD as 70 percent disabling for the entire rating period since July 12, 2007 (date of receipt of claim).  In addition, the Board remanded the Veteran's claims for service connection for myasthenia gravis, sleep apnea and erectile dysfunction for additional evidentiary development.  

Before the matter was transferred to the Board, and specifically in a November 2012 rating action, the Appeals Management Center (AMC) granted service connection for erectile dysfunction, evaluating it as noncompensably disabling, effective from January 7, 2008.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

In a September 2012 Supplemental Statement of the Case (SSOC) the AMC increased the disability evaluation for the service-connected PTSD to 100 percent, effective January 28, 2012.  In an October 2012 statement, the Veteran expressed his disagreement with this decision and specifically contended that he should be entitled to a 100 percent disability rating for the period prior to January 28, 2012.  In essence, the Veteran expressed his desire to continue his appeal.  

As previously discussed above, the Board assigned a 70 percent disability rating for the service-connected PTSD, effective from July 12, 2007.  See October 2011 Board decision.  This decision is date stamped October 12, 2011 on its face.   Unless the Chairman of the Board orders reconsideration of the decision, the decision is revised because of clear and unmistakable error (CUE), or a timely notice of appeal is received by the Court, all Board decisions are final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  Here, the record does not reflect that the Chairman ordered reconsideration of the October 2011 Board decision, that the Veteran appealed the Board's October 2011 decision to the Court or that the Veteran alleged that the October 2011 Board decision contained CUE with sufficient particularity as per the Court's holding in Fugo v. Brown, 6 Vet. App. 40 (1993).  As such, the Board will only focus on the period from October 12, 2011 to January 28, 2012, and has recharacterized the claim on appeal as entitlement to an increased initial rating for PTSD, evaluated as 70 percent disabling from October 12, 2011 to January 28, 2012, as reflected on the title page.  

In February 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2012).  The record reflects that the VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's February 2013 request.  The opinion, date stamped as received in April 2013, has since been associated with the Veteran's claims folder.  

Following a review of the claims file, the Board finds that further development of the issues are necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sleep apnea was incurred in service and/or secondary to his service-connected PTSD.  The evidence of record reflects that the Veteran underwent a polysomnography with oximetry in June 1995, the results of which reflected a diagnosis of mild obstructive sleep apnea.  In a letter dated in January 2010, the Veteran's private physician, C.B., M.D., reviewed the Veteran's claims file in its entirety.  Based on his review of the claims file, Dr. B. determined that the Veteran's sleep apnea was due to his large weight gain, and attributed his weight gain to his service-connected PTSD.  According to Dr. B., the Veteran gained about 100 pounds after his PTSD diagnosis was made.  

The Veteran also submitted a journal article entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea" which discusses the potential relationship between PTSD and sleep apnea, and highlights how complaints of sleep problems are one of the components of the group of symptoms comprising PTSD.  The article also notes how treatment of PTSD would be more successful if sleep disorders were treated aggressively.  

Pursuant to the October 2011 remand, the Veteran underwent a VA examination in connection to his claim for service connection for sleep apnea in January 2012.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with obstructive sleep apnea and further opined that this disorder was less likely than not incurred in or caused by the Veteran's military service.  According to the examiner, a review of the service treatment records was clear for any documentation of sleep apnea.  The examiner went on to state that a reasonable etiology of the Veteran's obstructive sleep disorder was his post-service weight gain, noting that his weight increased from 215 pounds to 250 pounds.  The VA examiner also referenced the January 2010 opinion issued by Dr. B., wherein the Veteran's sleep apnea was attributed to his obesity.  According to the VA examiner, this was a reasonable conclusion.  However, the VA examiner further stated that unless the Veteran's obesity is "granted a service-connection, it is less likely than not that his OSA [obstructive sleep apnea] is related to service or his PTSD."  

The examination report does not clarify whether PTSD causes the Veteran's obesity, which would implicate it in the onset of the obstructive sleep apnea.  It does not address whether the Veteran's sleep apnea could have been aggravated by his PTSD.  These questions need to be answered to properly adjudicate the claim.  

Also, when VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA) and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2012).  

In a statement dated in January 2009, the Veteran indicated that he was currently receiving disability benefits from the SSA.  A Notice of Award letter addressed to the Veteran reflects that the SSA determined the Veteran became disabled as of May 19, 2007.  While the Veteran's claims file contains some completed SSA medical questionnaire forms, it is absent a copy of the decision granting SSA benefits as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  Therefore, VA should acquire a copy of these records on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Refer the claims file to an appropriate psychiatrist or psychologist to determine whether PTSD or any related disability caused the Veteran's obstructive sleep apnea.  [The examiner should also take note of the January 2010 opinion by Dr. C.B., the above-referenced journal article, and the January 2012 VA medical opinion regarding the etiology of the Veteran's sleep apnea.  ] 

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that obstructive sleep apnea was proximately caused by the Veteran's PTSD, including obesity, if it is due to the service-connected PTSD.  If not, the examiner should express an opinion as to whether any obstructive sleep apnea currently present underwent a permanent increase in its severity due to his PTSD, including obesity, if it is due to the service-connected PTSD.  If so, what is the baseline level of disability prior to aggravation and what permanent measurable degree of the obstructive sleep apnea is due to PTSD?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If further examination is necessary, one should be scheduled.  The examiner should reconcile any opinions with the private opinion, VA opinion and lay statements of the Veteran.  

3. After completing the above, readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action 




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

